Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 18, 2020

                                       No. 04-19-00738-CR

                                         Aidan VITELA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 6023
                         Honorable Kirsten Cohoon, Judge Presiding


                                         ORDER
        The clerk’s record was originally due on February 1, 2020. After we granted the Kendall
County District Clerk’s first and second motions for extension of time to file the clerk’s record,
the record was due on March 13, 2020. See TEX. R. APP. P. 35.3(c). Before the twice-extended
due date, the district clerk filed a third request for an extension of time to file the record until
April 6, 2020.
        The clerk’s request is GRANTED. The clerk’s record is due to be filed with this court by
April 6, 2020. See id.

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2020.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court